United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-1922
                          ___________________________

                                   Daryl L. Maassen

                               lllllllllllllllllllllAppellant

                                             v.

                         Commissioner of Internal Revenue

                                lllllllllllllllllllllAppellee
                                      ____________

                      Appeal from The United States Tax Court
                                  ____________

                            Submitted: December 7, 2016
                             Filed: December 12, 2016
                                   [Unpublished]
                                   ____________

Before COLLOTON, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       Daryl Maassen appeals the tax court’s1 dismissal, for lack of jurisdiction, of his
action seeking to prevent the Internal Revenue Service (IRS) from assessing or
collecting income tax deficiencies for 1999, 2000, 2001, and 2002. In his petition, he
claimed that the IRS had not mailed him notices of deficiency for these four years.

      1
       The Honorable Michael B. Thornton, Chief Judge, United States Tax Court.
In response to the IRS’s motion to dismiss, Maassen argued that two incomplete U.S.
Postal Service Forms 3877 were insufficient proof that the notices had been mailed
to him, and for the first time on appeal, he further asserts that these forms were
unauthenticated evidence that the tax court erred in considering. We affirm.

       As an initial matter, we decline to consider Maassen’s assertion that the tax
court improperly relied on unauthenticated exhibits. See Ames v. Nationwide Mut. Ins.
Co., 760 F.3d 763, 770 (8th Cir. 2014) (discussing general rule against considering
issues first raised on appeal). We further conclude that the dismissal was proper. See
Ark. Oil & Gas, Inc. v. Comm’r, 114 F.3d 795, 798 (8th Cir. 1997) (providing for de
novo review of tax court’s dismissal for lack of jurisdiction). The IRS produced
evidence that was sufficient to show that it mailed separate and properly completed
notices of deficiency in 2004. See Cropper v. Comm’r, 826 F.3d 1280, 1285-86 (10th
Cir. 2016) (applying “‘otherwise sufficient’” evidence standard). Maassen’s filing of
his petition in 2015 therefore was untimely. See 26 U.S.C. § 6213(a) (setting forth
time limits for filing of petition for redetermination); Foster v. Comm’r, 445 F.2d 799,
800 (10th Cir. 1971) (per curiam) (holding that, if a taxpayer fails to file petition
within statutory period, the tax court lacks jurisdiction to entertain the case).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-